291 S.W.3d 379 (2009)
STATE of Missouri, Respondent,
v.
Gerald W. JONES, Appellant.
No. WD 69656.
Missouri Court of Appeals, Western District.
September 8, 2009.
Margaret M. Johnston, Columbia, MO, for appellant.
Shaun J. Mackelprange, John W. Grantham, Jefferson City, MO, for respondent.
Before THOMAS H. NEWTON, C.J., JAMES EDWARD WELSH, and KAREN KING MITCHELL, JJ.


*380 ORDER
PER CURIAM:
Mr. Gerald Jones appeals his conviction for possession of a controlled substance in a correctional center.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).